Case: 15-41219      Document: 00513559578         Page: 1    Date Filed: 06/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41219
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 22, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EVERADO SANCHEZ, also known as Don Lalo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:13-CR-281-21


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Everado Sanchez challenges his 210-month sentence for conspiracy to
possess with the intent to manufacture or distribute methamphetamine. He
argues that the district court committed procedural errors in imposing his
sentence and that the 210-month sentence is substantively unreasonable.
Relying on the appellate waiver in Sanchez’s plea agreement, the Government




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41219      Document: 00513559578    Page: 2   Date Filed: 06/22/2016


                                 No. 15-41219

seeks summary dismissal of the appeal or, alternatively, an extension of time
in which to file a brief.
      We review the validity of an appeal waiver de novo. United States v.
Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The waiver provision broadly
waived Sanchez’s right to appeal his sentence, reserving only the right to
appeal a sentence in excess of the statutory maximum or a claim of ineffective
assistance of counsel. The record in this case shows that the waiver was
knowing and voluntary, as Sanchez knew he had the right to appeal and that
he was giving up that right in the plea agreement. See United States v. Portillo,
18 F.3d 290, 292 (5th Cir. 1994). Because the plain language of the waiver
provision applies to Sanchez’s challenges to his sentence, we will enforce the
waiver and DISMISS the appeal. See United States v. Bond, 414 F.3d 542, 544,
546 (5th Cir. 2005).
      The Government’s motion to dismiss is GRANTED, and its alternative
motion for an extension of time is DENIED. Christian T. Souza, the attorney
appointed to represent Sanchez on appeal has moved to withdraw as counsel
and to have new counsel appointed to represent Sanchez. The motion for the
appointment of new counsel is DENIED.           Souza’s motion to withdraw is
premature and will be HELD IN ABEYANCE. Souza should, within 20 days
of the dismissal of this appeal, submit documentation to this court showing
that he has fulfilled his obligations to Sanchez as set forth in Section 6 of the
Fifth Circuit Plan under the Criminal Justice Act.




                                       2